UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2433



RUTH M. TONDER,

                                                Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF     SOCIAL
SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-3207-WMN)


Submitted:   March 22, 2001                   Decided:   March 27, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ruth M. Tonder, Appellant Pro Se.    Lynne Ann Battaglia, United
States Attorney, Allen F. Loucks, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ruth M. Tonder appeals the district court’s order granting the

Commissioner of Social Security’s motion for summary judgment and

affirming the denial of social security disability insurance bene-

fits.   We have thoroughly reviewed the administrative record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Tonder v. Apfel, No. CA-99-3207-WMN (D.

Md. Sept. 20, 2000).    We further deny as moot Tonder’s motion to

expedite.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                  2